DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 28, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Huibers et al. does not teach petrol and diesel compounds in an amount of greater than 5% by weight is not persuasive.  Huibers et al. teaches the heavy oil produced as lignin depolymerization products have a boiling point of greater than 465 ºF/240 ºC and being made up of aromatic compounds (Table 4; 5:16-26), which is the boiling point range and class of diesel products (Chevron pg. 32-33).  As Huibers et al. teaches the heavy oil as being produced through a similar process as the original specification, namely hydrotreating lignin and recovering the heavy phase (8:25-9:2, Claim 12), and teaches the expected properties of diesel, the heavy oil would inherently contain the claimed compounds in the claimed amount.  The original specification teaches that the lignin depolymerization can be hydrotreatment or hydrothermal cracking (8:25-9:2).  Further, there is no evidence that the apparatus of the process is critical to the process.
The applicant argues that the product of Huibers et al. contains phenolic compounds and that several of the compounds of Chevron have boiling points below the range of Huibers et al.  However, the instant claims merely recite the presence of at least 5% of compounds that are petrol and diesel compounds.  The presence of additional compounds or the absence of compounds that would be considered diesel compounds does not render the composition different from the claimed lignin depolymerization product.  
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPEP § 2112.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person having ordinary skill in the art to have used the lignin depolymerization product of Huibers et al. in the carrier composition of Samec et al., and the motivation to do so would have been, as Huibers et al. suggests, to reduce the chemical use of the process by reusing a product stream.  A person having ordinary skill in the art would recognize that the reuse of a product stream from the catalytic cracking of Samec et al., as in Huibers et al., would reduce the amount of new process chemicals needed in the process through recycling the heavy oil produced in the process.
	C)  The applicant’s argument that the proposed modification is not suitable because Samec et al. seeks to improve the solubility of the lignin material is not persuasive.  Samec et al. improves the solubility of the lignin through esterification of the lignin material (11:14-16).  This improves the solubility of the lignin in oils (9:9-16), such as those of Huibers et al.  As Samec et al. calls for the carrier liquid to be an oil compound, a person having ordinary skill in the art would look to the compounds of Huiber est al. as a carrier liquid for the composition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIAM J HEINCER/Primary Examiner, Art Unit 1767